department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i ef c o u n s el number release date uil cc pa cbs br1 gl-132553-01 memorandum for area_counsel sbse area nashville from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses subject disposition of rings forfeited for the benefit of the united_states treasury this memorandum responds to your request for advice in the above-referenced matter in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views question presented what action if any should the service take with regard to two rings now in the possession of the general services administration that a taxpayer who has outstanding tax_liabilities forfeited for the benefit of the united_states treasury conclusion we agree with your conclusion that the general services administration be informed that the service does not plan to take any_action or request that the gsa take any_action with respect to the rings the gsa may dispose_of the rings as it sees fit if the gsa decides to sell the rings no sale proceeds should be remitted to the service facts on the taxpayer who has outstanding tax_liabilities sent a letter to enclosing two rings that belonged to the the value of the rings has not been determined the taxpayer’s letter stated that he was forfeiting the rings for the benefit of the united_states treasury and asked that forward them to the treasury the taxpayer conceded defeat in an apparent dispute with the service over his tax_liabilities after an unsuccessful attempt to return the rings to the taxpayer on date sent them to the general services administration gsa the gsa contacted the which in turn asked the service whether it wished to seize the rings and sell them the service indicated that it did not wish to seize the rings but suggested that the gsa sell them and forward the net sale proceeds to the service discussion it is an established practice of the service recognized by the courts to proceed against property in the hands of other federal agencies by a formal levy see eg 444_f2d_1387 9th cir 286_f2d_841 2d cir cert_denied 366_us_944 271_f2d_450 4th cir see also i r m citing the procedural requirements of levying on the rings the service indicated that it does not wish to pursue this avenue we find no authority for asking the gsa to sell the rings and forward the proceeds to the service furthermore we advise against any course of action that may appear to circumvent the code’s requirements in the case of seizures and sales see sec_6330 sec_6331 sec_6335 we therefore agree with your determination to advise the gsa that the service does not plan to take any_action or request that the gsa take any_action with respect to the rings the gsa may dispose_of the rings as it sees fit if the gsa decides to sell the rings no sale proceeds should be remitted to the service please call the attorney assigned to this case at with any further comments or questions
